COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  TEXAS HEALTH AND HUMAN                                         No. 08-19-00279-CV
  SERVICES COMMISSION,                            §
                                                                   Appeal from the
                                Appellant,        §
                                                              County Court at Law No. 6
  v.                                              §
                                                                   of El Paso, Texas
  MARIA ENRIQUEZ,                                 §
                                                                (TC # 2017-DCV-3698)
                                Appellee.         §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below denying Appellant’s plea to the

jurisdiction, and render a take-nothing judgment in Appellant’s favor.

       We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF JULY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.